                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            SACR 18-00206 JVS

 Defendant     Miguel Angel Camarena-Reyes                                   Social Security No. N         O   N   E
       Miguel Angel Reyes; Angel Reyes; Angel Coronel,
                                                                             (Last 4 digits)
 akas: Miguel Camarenareyes; Miguel Camarena-Reyes

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.     JAN      28   2019

  COUNSEL                                                             Kelley Lane Munoz, DFPD
                                                                            (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Illegal Alien Found in the United States following Deportation in violation of 8 U.S.C. §§ 1326 (a), (b)(2)as charged in
          the Single Count Information.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of: Six (6) Months.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be paid at the rate of $25 per quarter, and pursuant to the Bureau of
Prisons’ Inmate Financial Responsibility Program.

Pursuant to Guideline Section 5E1.2(a), all fines waived as the Court finds that the defendant has established
that he is unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years
under the following terms and conditions:
1.     The defendant shall comply with the rules and regulations of the U. S. Probation Office and
       General Order 318, as amended by General Order 05-02, including, but not limited to, the
       condition that defendant shall not commit another local, state or federal crime;
2.     The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
       submit to one drug test within 15 days of release from imprisonment and at least two periodic
       drug tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer;
3.     The defendant shall comply with the immigration rules and regulations of the United States, and
       if deported from this country, either voluntarily or involuntarily, not reenter the United States
       illegally. The defendant is not required to report to the Probation Office while residing outside
       of the United States; however, within 72 hours of release from any custody or any reentry to the
       United States during the period of Court-ordered supervision, the defendant shall report for
       instructions to the United States Probation Office, located at: United States Court House, 312
       North Spring Street, Suite 600, Los Angeles, California 990012
4.     The defendant shall not obtain or possess any driver's license, Social Security number, birth
CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 1 of 5
 USA vs.     Miguel Angel Camarena Reyes                                    Docket No.:       SACR 18-00206 JVS

         certificate, passport or any other form of identification in any name, other than the defendant’s
         true legal name; nor shall the defendant use, for any purpose or in any manner, any name other
         than his true legal name or names without the prior written approval of the Probation Officer;
5.       The defendant shall cooperate in the collection of a DNA sample from his person

The Court advises the defendant of his right to appeal.

The Court recommends placement in a facility in Southern California.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
 and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
 the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
 a warrant and revoke supervision for a violation occurring during the supervision period.




            January 31, 2019
            Date                                                 JAMES V. SELNA, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
 officer.

                                                                 Clerk, U.S. District Court



            January 31, 2019                      By             Karla J. Tunis
            Filed Date                                           Deputy Clerk




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 2 of 5
 USA vs.      Miguel Angel Camarena Reyes                                         Docket No.:      SACR 18-00206 JVS


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                            STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or             9.    The defendant must not knowingly associate with any persons
       local crime;                                                               engaged in criminal activity and must not knowingly associate
 2.    The defendant must report to the probation office in the                   with any person convicted of a felony unless granted
       federal judicial district of residence within 72 hours of                  permission to do so by the probation officer. This condition
       imposition of a sentence of probation or release from                      will not apply to intimate family members, unless the court
       imprisonment, unless otherwise directed by the probation                   has completed an individualized review and has determined
       officer;                                                                   that the restriction is necessary for protection of the
 3.    The defendant must report to the probation office as                       community or rehabilitation;
       instructed by the court or probation officer;                        10.   The defendant must refrain from excessive use of alcohol and
 4.    The defendant must not knowingly leave the judicial                        must not purchase, possess, use, distribute, or administer any
       district without first receiving the permission of the court               narcotic or other controlled substance, or any paraphernalia
       or probation officer;                                                      related to such substances, except as prescribed by a
 5.    The defendant must answer truthfully the inquiries of the                  physician;
       probation officer, unless legitimately asserting his or her          11.   The defendant must notify the probation officer within 72
       Fifth Amendment right against self-incrimination as to                     hours of being arrested or questioned by a law enforcement
       new criminal conduct;                                                      officer;
 6.    The defendant must reside at a location approved by the              12.   For felony cases, the defendant must not possess a firearm,
       probation officer and must notify the probation officer at                 ammunition, destructive device, or any other dangerous
       least 10 days before any anticipated change or within 72                   weapon;
       hours of an unanticipated change in residence or persons             13.   The defendant must not act or enter into any agreement with
       living in defendant’s residence;                                           a law enforcement agency to act as an informant or source
 7.    The defendant must permit the probation officer to                         without the permission of the court;
       contact him or her at any time at home or elsewhere and              14.   As directed by the probation officer, the defendant must notify
       must permit confiscation of any contraband prohibited by                   specific persons and organizations of specific risks posed by
       law or the terms of supervision and observed in plain                      the defendant to those persons and organizations and must
       view by the probation officer;                                             permit the probation officer to confirm the defendant’s
 8.    The defendant must work at a lawful occupation unless                      compliance with such requirement and to make such
       excused by the probation officer for schooling, training,                  notifications;
       or other acceptable reasons and must notify the probation            15.   The defendant must follow the instructions of the probation
       officer at least ten days before any change in                             officer to implement the orders of the court, afford adequate
       employment or within 72 hours of an unanticipated                          deterrence from criminal conduct, protect the public from
       change;                                                                    further crimes of the defendant; and provide the defendant
                                                                                  with needed educational or vocational training, medical care,
                                                                                  or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 3 of 5
 USA vs.     Miguel Angel Camarena Reyes                                         Docket No.:      SACR 18-00206 JVS


             The defendant must also comply with the following special conditions (set forth below).


      STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine
 or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may
 be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however,
 are not applicable for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay
 the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
 or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

           The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
 § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
 or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for
 probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

       CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant
 must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank
 accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                           These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 4 of 5
                                                                  RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal
 determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                      By
            Date                                                     Deputy Marshal




                                                             CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
 and in my legal custody.

                                                                     Clerk, U.S. District Court


                                                      By
            Filed Date                                               Deputy Clerk




                                            FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
